Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-8, 11-13, 16, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the limitations “a frame rotationally coupled to the spherical structure and to the non-magnetic structure, such that (i) the non-magnetic structure and frame are rotatable together, relative to the spherical structure, about the first axis of symmetry, and (ii) the non- magnetic structure is rotatable, relative to the frame and the spherical structure, about the second axis of symmetry;” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 13, the limitations “second shaft portion extending radially outwardly from the main body and diametrically opposed to the first shaft portion, the second shaft portion rotationally mounted between the lower yoke and the upper yoke” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 21, the limitations “shaft having a first end and a second end and extending radially inwardly from the frame, the first end coupled to the frame, the second end having a ball joint formed thereon, the ball joint disposed within the ball socket” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832